OPINION — AG — ** SECURITIES COMMISSION — REGISTERED — OIL AND GAS LEASE ** A SERIES OF INSTRUMENTS LIKE THE ONE HEREINABOVE DESCRIBED WOULD CONSTITUTE AN ISSUE OF " SECURITIES " WITHIN THE MEANING OF THAT TERM AS DEFINED IN 71 O.S. 1 [71-1] AND WHICH 71 O.S. 31 [71-31] REQUIRES TO BE REGISTERED BEFORE BEING SOLD IN THIS STATE. (CONTRACT SUBMITTED INDICATES THAT A ONE SIXTEENTH WORKING INTEREST IN AN OIL AND GAS LEASE HAS BEEN " SET ASIDE IN TRUST " AND DIVIDED INTO 40 " PARTS " OR " INTERESTS " WITH ONLY FOUR OF SUCH 40 " PARTS " OR " INTERESTS " IN SUCH SAMPLE " CONTRACT ", WE ASSUME THAT THE TRANSACTION INDICATED BY SUCH SAMPLES SUBMITTED WOULD NOT BE AN " INSOLATED TRANSACTION ". CITE: 71 O.S. 31 [71-31] (PROPERTY, AGREEMENT, OPTIONS) (JAMES C. HARKIN)